Citation Nr: 1540094	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-32 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for right knee disability of traumatic arthritis in excess of 10 percent disabling prior to March 5, 2013 and in excess of 30 percent disabling from May 1, 2014, status post total knee arthroplasty (TKA). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The Veteran had active service from July 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in New York, New York, that, in pertinent part continued a 10 percent rating for a right knee disorder manifested as traumatic arthritis.  In November 2013, the RO increased a previous 10 percent rating for right knee disability to a temporary 100 percent effective March 2, 2013, for a 13 month period following prosthetic replacement of the right knee joint with a TKA, followed by a 10 percent rating effective May 1, 2014.  

The Board remanded this matter in November 2014 for further development.  Such has been completed and this matter is returned to the Board for further consideration.  Subsequently in a May 2015 rating, the RO granted a 30 percent for residuals of right TKA effective May 1, 2014.  The Veteran has not indicated satisfaction with this award and as the staged increased rating is not the maximum allowable rating, this issue remain on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Prior to March 5, 2013, the right knee disability of traumatic arthritis more closely resembled impairment of the tibia and fibula with marked knee disability, with evidence of severe degeneration, effusion, antalgic gait, swelling, crepitus and evidence of severe varus deformity with valgus laxity.  

2.  Since May 1, 2014, the right  TKA has been manifested by some limitation of range of motion with painful motion and some painful weight bearing, but with a range of motion limited to no more than 0-70 after repetitive use.


CONCLUSIONS OF LAW

1.  Prior to March 5, 2013, the criteria for a 30 percent rating, but no more, for right knee disability of residuals of meniscectomy are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5256-5263 (2014). 

2.  Since May 1, 2014, the criteria for an evaluation in excess of 30 percent for the right knee TKA are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.59, 4.71a, DC 5055 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In a November 2009 letter, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide, as well as how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records and personnel records have been obtained from his period of active duty service.  All reasonably identified and available medical records have been secured, to include VA, and private records.  

Additionally, the Veteran was afforded a VA examination in March 2015 in order to adjudicate this claim.  The proffered opinions regarding the severity of the right knee disability based on an interview with the Veteran, a review of the record, and a full examination.  As such, the Board finds that the opinions proffered by the VA examiner are sufficient to decide the claim.  
Increased Rating-- Right Knee Disability

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2.  The entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by DCs.  38 C.F.R. 
§ 4.27. 

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded. 38 C.F.R. § 3.321 (b)(1).  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the DCs predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45. 

The Board must evaluate disabilities under multiple DCs to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59. 

Degenerative arthritis is covered under DC 5003.  If established by X-ray findings, it is rated on the basis of limitation of motion under the appropriate DCs.  38 C.F.R. § 4.71a, DC 5003.  When limitation of motion is noncompensable under the DCs, a rating of 10 percent is for application under each major joint or group of major joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups a 10 percent rating is assigned.  A 20 percent rating is assigned with the same involvement, plus occasional incapacitating exacerbations.  Note (1) states that the 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion. 

Under 38 C.F.R. § 4.71a, DC 5257 covers "other impairment of the knee," and an assignment of a 10 percent rating is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is for severe knee impairment with recurrent subluxation or lateral instability.  DC 5258 covers dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint; this warrants a 20 percent rating.  DC 5259 covers removal of symptomatic semilunar cartilage, which warrants a 10 percent rating. 

DC 5260 provides for the evaluation of limitation of flexion of the knee.  38 C.F.R. § 4.71a.  (Standard motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71 , Plate II.)  A 0 percent rating contemplates limitation to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees and a 20 percent rating is warranted when it is limited to 30 degrees.  A 30 percent rating contemplates limitation to 15 degrees. 

DC 5261 provides for the evaluation of limitation of extension of the knee.  38 C.F.R. § 4.71a.  A 0 percent rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and a 50 percent evaluation contemplates extension limited to 45 degrees. 

When there is malunion of the tibia and fibula (DC 5262) with slight knee or ankle disability a 10 percent rating is warranted; with a moderate knee or ankle disability a 20 percent rating is warranted and with a marked knee or ankle disability a 30 percent rating is warranted.  The highest rating, 40 percent, is warranted when there is nonunion of the tibia and fibula with loose motion requiring a brace. 

Finally, when acquired and traumatic genu recurvatum is present with weakness and insecurity of weight-bearing (objectively demonstrated) a 10 percent rating is warranted (DC 5263). 

A rating is warranted for the shortening of the lower extremity; the minimum compensable length of the shortening is 1.25 to 2 inches (3.2 centimeters to 5.1 centimeters); this warrants a 10 percent rating. 38 C.F.R. § 4.71a , DC 5275. 

Knee replacements are rated under DC 5055.  The code states that for one year following implantation of the prosthesis the Veteran is rated at 100 percent. After that period, the minimum rating is 30 percent.  With intermediate degrees of residual weakness, pain or limitation of motion the rater is to apply by analogy DCs 5256, 5261, or 5262.  Otherwise, if the disability shows chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted. 

DC 5256 provides for higher ratings based on ankylosis of the knee.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one DC is duplicative of or overlapping with the symptomatology justifying an evaluation under another DC.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257 or 5259, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998). Moreover, the General Counsel also held more recently that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and under DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September, 2004).

The Veteran alleges that a rating in excess of 10 percent disabling is warranted for the appellate period prior to his March 5, 2013 right TKA, and in excess of 30 percent after the expiration of his post TKA temporary 100 percent period on May 1, 2014.  

a. Prior to March 5, 2013 temporary 100 % period extending to May 1, 2014

VA treatment records for the period prior to March 2, 2013 revealed that in October 2009 he was seen at the ER for right knee pain since 1968 and he requested being seen by VA orthopedics for further evaluation.  Examination was significant for swelling of the right knee consistent with arthritic changes without effusion, warmth or redness, and with a full range of motion.  The assessment was right knee arthralgia and he was referred to orthopedics.  The report of a November 2009 VA orthopedic consult noted the Veteran to report intermittent pain.  Findings included a slight antalgic gait favoring the right side.  The right knee had obvious varus deformity and was positive for effusion, crepitus, medial sided pain, and minimal patellar facet pain.  There was no instability.  His range of motion (ROM) was 0-130 degrees.  No X-rays were available, but the assessment was right knee post traumatic osteoarthritis (OA) with deformity, likely severe medial compartment degeneration.  Referrals for physical therapy were made, and he was advised as to taking over the counter pain relievers and prescribed a knee brace and ice.  Plans were made for X-rays with follow-up in 6 weeks.  In November 2009 he was delivered a hinged brace for the right knee.  

Follow up by orthopedics in December 2009 for right knee pain revealed the Veteran to report some improvement in pain and swelling since the recent appointment.  Sometimes cold weather makes it feel better.  He reported wearing the neoprene knee sleeve prescribed and walking a lot, which he felt helped.  Physical examination yielded identical findings on gait, deformity and range of motion to that shown in November 2009.  The right knee had no effusion but was tender to palpation at the medial aspect of tibia and medial joint line.  Also noted was mild laxity to varus stress, no other instability noted.  X-rays showed severe medial sided joint degeneration with no joint space remaining and osteophyte formation, severe varus deformity.  Discussions centered around his eventual need for a TKA but he wanted to avoid this as long as possible.  He planned to try conservative management first with follow-up by PM & R consult also in December 2009 noting that he wished to try physical therapy before resorting to TKA surgery.  He also reported the knee recently started giving out.  Examination yielded identical findings to those made by orthopedics.  The assessment was post traumatic degenerative joint disease (DJD) of the right knee with a varus deformity.  Plans included going ahead with physical therapy and a December 2009 addendum agreeing with the treatment plan related generally the same findings as the others in November and December 2009, except that he had mild laxity on varus and valgus stress and on anterior drawer testing on the right.  Additionally his strength was 5/5 throughout.  

The Veteran underwent physical therapy (PT) for the right knee in January 2010 through February 2010.  The January 2010 PT initial evaluation noted the Veteran to report being able to ambulate 30 minutes and rest.  His pain was a level 3-4 at the time of exam, with 7/10 on bad days.  He reported frequent buckling of the right knee.  His pain was alleviated with medications and the neoprene sleeve.  His strength on range of motion was 4+/5 throughout the right lower extremity except for 4/5 on hip flexion.  His gait continued to be mildly antalgic and he continued to have medial and lateral joint line tenderness and edema.  Other physical therapy records confirmed his pain ranges in January 2010 ranged from 2/10-to 4/10.  He was discharged from physical therapy in February 2010 and in March 2010 follow-up he was described as being able to walk up to 3 miles without difficulty.

The report of a March 2010 VA examination of the right knee noted a history of the knee steadily getting worse over the years.  He was noted to have seen by orthopedics and also had a course of physical therapy but it did not help that much.  His medical providers were noted to have recommended a joint replacement for him however he has not decided about that.  His complaints included that of average day pain that was 5-6/20 described as achy and associated with weakness stiffness deformity buckling, locking lack of endurance clicking and effusion.  He said that the right knee always feels swollen and tender, but reported no heat, redness or drainage.   For treatment he took ibuprofen off and on an as needed basis without side effects.  Flare-ups caused pain of 8-9/10 intensity about 3-4 times a year and would last for 4 days.  He described precipitating factors as rain, stepping the wrong way, or stair climbing.  Alleviating factors were using a cane, putting on a knee brace ice rest and elevation.  He felt that it bends less during flare ups.  His right knee brace was a sleeve containing stays and Velcro closures.   He also had a cane that he used on an as needed basis.  He was not wearing the knee braces to this exam.  He had no constitutional symptoms of inflammatory arthritis. 

Functionally, the veteran was independent in activities of daily living and was a retired dentist, who used to have his own practice.  He could stand 20 minutes at a time and said he could walk 15-20 minutes at a time.  The examiner observed that when a history for the C & P back exam was taken he reported going on walks 3 times a week 30-45 minutes at a time.  

On physical examination he was noted to ambulate with a slightly antalgic gait to the right knee.  No unusual shoe wear patterns were present, although the Veteran was wearing rather newer shoes and he stated that sometimes he gets more wear in the right shoe.  In regards to functional loss, the examiner could not determine without resort to mere speculation whether pain, fatigue, weakness, lack of endurance, incoordination or flare ups cause additional functional loss.  In this clinic setting on 3 repetitions no additional functional loss was observed.  
Right knee range of motion was 0-100 degrees with pain at the end of range.  Stability was assessed on varus and valgus stress at neutral and 30 degrees of flexion for the right knee and there was no abnormal motion.  Stability was assessed on anterior and posterior stress at 30 degrees and 90 degrees of flexion and no abnormal motion was observed McMurray s test was negative bilaterally.  Motor strength for the right knee 4/5 extension and 5/5 flexion.  (By comparison the left knee had full 5/5 strength).  On inspection the right knee had a medial horizontal scar that measured 7 centimeters.  It was nontender non-adherent and did not affect the function of the joint.  The right knee had moderate crepitus on passive range of motion and there was a bony deformity consistent with osteoarthritis as well as varus deformity.  The right knee was also tender along the medial joint line Clarke's test was mildly positive.  There was no effusion.  Patella ballottement and patella grind tests were negative.  There was also no muscle atrophy and no signs of any contusions, abrasions or ecchymoses.

The examiner reviewed the X-ray taken in November 2009 of the bilateral knees, and noted that it showed a fracture of the right tibia in the medial tibial plateau area of indeterminant age and severe osteoarthritis of the right knee.  The diagnosis was right knee post traumatic osteoarthritis status post meniscectomy.

An August 2010 orthopedics follow-up for right knee pain and severe OA and varus deformity again revealed tenderness to palpation of the medial aspect of the tibia and medial joint line, but no effusion of the knee.  His range of motion remained unchanged from the prior orthopedic records, at 0-130 degrees.  He continued to have mild laxity to varus stress with no other instability noted.  X-rays confirmed severe medial joint degeneration without joint space remaining and osteophyte formation, as well as severe varus deformity.  The assessment was post traumatic DJD with varus deformity.  He was prescribed a knee brace.  Other records from August 2010 confirmed he still obtained non custom knee brace from orthotics, and a psychiatric note was significant for the Veteran reporting he had to use knee braces when walking and was unable to run or play ball games, including tennis or golf.  He was also said to be in need of a right TKA surgery in August 2010.  

Records from 2011 through 2012 document continued and worsening right knee pathology with a November 2011 primary care note revealing mild swelling on the patella although peripheral joints were not enlarged.  The peripheral joints were noted to be slightly enlarged consistent with mild arthritic deformity of the knee in May 2011.  In an October 2011 Agent Orange examination, the Veteran described his current knee symptoms of hurting upon awakening, when walking and when raining.  He denied swelling or redness, but reported frequent buckling and he often had to wear a knee brace.  The knee did not lock.  His knee was hypertrophied.  He could walk one hour at the grocery store if he leaned on a cart.  Examination revealed his right knee to be hypertrophied and warm.  

In April 2012 he was seen for right knee pain, buckling and locking.  In a June 14, 2012 orthopedic consult, he was noted to have progressive right knee instability and pain although he had never had any injections.  He was noted to play tennis 4 times a week but was unable to run.  On physical examination he walked with a limp.  His right knee was severe varus of almost 20 degrees with lateral pressure.  He had -5 to -95 flexion with significant medial lateral laxity.  He was neurovascularly intact.  The assessment was DJD right knee and he would need a TKA, but for the time being was given an injection of Lidocaine and Depo Medril.  In August 2012 he was seen after an injection which had helped but was now wearing off.  Examination again revealed his knee to be in severe varus with valgus laxity and recurrent effusion, with pain in the medial part of the knee.  Another brace was ordered and he had another injection.  MRIs from May 2012 and December 2012 showed advanced degenerative changes in 3 compartments, along with macerated medial and lateral meniscus, high grade cartilage loss and chronically torn ACL.  

In January 2013 he was fitted with a Don Joy brace to fit under a neoprene sleeve.  He was also scheduled for TKA.  In February 2013 he wished to proceed with knee surgery, and was medically cleared for it.  He underwent the surgery on March 5, 2013.

Having reviewed the evidence, the Board finds that a 30 percent rating under DC 5262 is warranted during the entire appeal period prior to his March 2, 2013 right TKA surgery, as the record more closely resembles impairment of the tibia and fibula with marked knee disability.  The records prior to this surgery show he frequently wore a brace on his right knee, and had an antalgic gait.  He also had severe deformity of the right knee shown in the records throughout the pendency of this appeal prior to his TKA surgery, with an "obvious varus deformity" clinically observed in November 2009, with X-rays from October 2009 confirming a severe varus deformity and severe DJD with no joint space.  

The severe varus deformity continued to be noted in subsequent records prior to his March 2015 TKA surgery, including the March 2010 VA examination and in record up through August 2012, with MRI evidence of May 2012 and December 2012 confirming the presence of advanced degenerative changes, macerated medial and lateral meniscus, high grade cartilage loss and chronically torn ACL.  In addition to the deformity/tibia fibula impairment, the knee had issues with episodic buckling, swelling, effusion and edema, as shown in the records prior to the March 2013 surgery and the March 2010 VA examination.  Such findings are consistent with a tibial-fibial impairment with marked knee disability affecting his alignment of his knee, along with the aforementioned symptoms of gait abnormalities, effusion and stability problems, with the knee repeatedly described as frequently "buckling" in the records.  

However the evidence does not reflect that he had nonunion with loose motion requiring a brace.  While he did in fact use a brace regularly, he was not required to wear the brace constantly.  In fact, he did not wear the brace to the March 2010 VA examination.  Later in August 2010, he reported using the brace for walking, but did not indicate he wore it constantly.  Even the records from 2011 to 2012 leading up prior to the surgery which noted severe varus with valgus laxity (reported in the orthopedic records from June 2012 and August 2012) do not suggest a severe non-union, although he was still using a brace.  He was still able to play sports such as tennis as reported in June 2012, although not able to run.  Thus, the evidence is against granting a 40 percent rating for nonunion of the tibia and fibula requiring a brace prior to the March 2013 surgery.   

As there is no evidence of ankylosis, either favorable or unfavorable, a higher rating under DC 5256 is not warranted.  

A higher rating may be achieved by granting separate compensable ratings for arthritis and other knee impairment which is appropriate in this instance, particularly given that the evidence shows the presence of both arthritis and instability.  See VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  The separate ratings would be combined under 38 C.F.R. § 4.25.  

Arthritis has been confirmed by radiographic evidence as detailed above.  He also has a documented history of issues with instability as noted above, and the records prior to his March 2013 TKA surgery also show he frequently wore a brace on his right knee, and had an antalgic gait.  Other manifestations consistent with symptoms of recurrent subluxation or lateral instability are noted to have included repeated episodes of swelling and mild laxity shown in the records from 2009 and findings on the March 2010 VA examination that included crepitus and some mildly decreased motor strength, but with generally unremarkable findings on stability testing prior to June 14, 2012.  However the June 14, 2012 orthopedic consult is noted to show significant medial lateral laxity with pain in the medial part of the knee, and he walked with a limp, although he was neurovascularly intact.  Repeatedly the records indicated he was unable to run, although he could walk some distances and still played tennis as reported in June 2012.  Such findings are found to more closely resemble the criteria for mild recurrent subluxation or lateral instability in the records and examination reports prior to the June 14, 2012 orthopedic evaluation and moderate recurrent subluxation or lateral instability as of June 14, 2012 and prior to the March 2013 TKA.  

Thus, the criteria for a separate 10 percent rating is met under DC 5257, for the period prior to of June 14, 2012 and a separate 20 percent is met as of the June 14, 2012 orthopedic evaluation, as the evidence is suggestive of a mild lateral instability, increasing to moderate lateral instability as of June 14, 2012.  Prior to June 14, 2012, his symptoms do not more closely resemble the criteria for a 20 percent rating as he has repeatedly been shown to pass some (but not all) tests for stability with the March 2010 VA examination showing negative tests for patella grind and ballottement, although a mildly positive Clarke's test was noted.  Likewise, the August 2010 orthopedics follow up only showed mild laxity on testing, so his symptoms as shown by objective findings on stability testing do not more closely resemble the criteria for 20 percent prior to June 14, 2012.  Thus, his symptoms would warrant a staged 10 percent increasing to 20 percent under DC 5257 as of June 14, 2012.  The evidence as of June 14, 2012 does not more closely resemble a 30 percent rating under this DC, as he was noted to be neurovascularly intact, and could still participate in some limited sporting activities that would not be anticipated with a severe lateral instability.  

The Board notes that this staged rating from 10 percent to 20 percent as of June 14, 2012 under DC 5257 is less than the 30 percent shown to be warranted through the entire appellate period under DC 5262.  However as provided by VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998), separate evaluations for arthritis with limited motion could potentially allow a higher rating than the 30 percent rating warranted under DC 5262.

The evidence does not show the Veteran's right knee disability to exhibit ranges of motion with flexion limited to 45 degrees and extension limited to 10 degrees, which would warrant separate 10 percent ratings for each under DC 5260 (limitation of flexion of the leg) and under DC 5261 (limitation of extension of the leg).  VAOGCPREC 9-2004 (September, 2004).  Instead, his range of motion was shown on the March 2010 VA examination to be 0-100 degrees.  Other records repeatedly showed his range of motion to be 0-130 degrees as shown in October 2009, December 2009, and August 2010.  While records from June 2012 suggested worsening symptoms, a motion was suggested to be from -5 (which would suggest hyperextension) to 95 degrees flexion, and would still be in the noncompensable ranges.  Critically, none of the records or examination reports prior to his right knee TKA of March 2013 show evidence of a compensable loss of motion on flexion or extension, even when considering DeLuca factors such as weakened movement, excess fatigability, incoordination, or pain.  Accordingly, there is no basis for an increase using separate ratings under DCs 5257 and 5003, combined under 38 C.F.R. § 4.25.  In this instance, the most advantageous rating for this Veteran is shown to be the 30 percent rating warranted under DC 5262 for the appeal period prior to his March 2013 TKA surgery.  

In sum the Board finds that the evidence supports a 30 percent rating, but no more, for the right knee disability prior to his March 5, 2013 knee replacement surgery.  


b.  Since May 1, 2014

Evidence after the Veteran's TKA surgery and following the expiration of the temporary 100 percent period extending to May 1, 2014 is mostly medical treatment for other medical conditions, but includes a January 2015 primary care note showing complaints of pain in the inner aspect of the right leg, with a history of right knee surgery 2 years ago.  His pain was at a 4/10 level and the right knee was equally warm to the touch.  He was able to move against gravity.  He reported discomfort with ambulation.  He was advised to rest his right leg, elevation, and ice the area 20 minutes at a time.  He was also advised to apply an ace wrap as needed.  

A March 2015 VA examination of the joint shows that post TKA, he could not describe flare-ups in terms of functional loss, although he reported having such loss.  His range of motion was 0-80 degrees, with pain on flexion and on palpation, with medial tenderness.  He had painful weight bearing.  There was additional loss of 10 degrees flexion after 3 repetitions with range of motion now 0-70.  Additional factors included less movement than normal due to ankylosis, adhesions, etc, weakened movement due to muscle or peripheral nerve injury, etc.  His had disturbance of locomotion and interference with sitting and standing.  His muscle strength was 5/5 without ankylosis.  Joint stability tests were all normal.  He had no history of recurrent patellar dislocation, shin splints, stress fracture, chronic exertional compartment syndrome or any other tibial fibular impairment.  He did have history of meniscal tear on right side with right TKA surgery in March 5, 2013.  His residuals of such surgery were of intermediate degrees of residual weakness, pain or loss of motion.  Other pertinent findings included no scars noted.  He used no assistive devices.  The right knee function was not so diminished as to equal an amputation with a prosthesis.  X-ray and MRI findings prior to the TKA were again reviewed and were noted to show arthritic changes with the post TKA X-rays from after the TKA were noted to show the right knee prosthesis.  The examiner commented that there was no impact on the Veteran's ability to perform any occupational tasks such as sitting, standing or walking.  

Having reviewed the evidence, the Board finds that a rating in excess of 30 percent disabling is not warranted for the right TKA.  Although he has some limitation of range of motion with pain and some painful weight bearing, he does not have chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The findings from the October 2014 VAX showed full strength and a range of motion with pain on flexion and on palpation with medial tenderness.  The motion was limited to no more than 0-70 degrees by repetitive motion and this range continues to fall within the noncompensable ranges under DCs 5260 and 5261.  Thus a rating in excess of 30 percent is not warranted based on limited motion either on flexion or extension, even when considering DeLuca factors such as weakened movement, excess fatigability, incoordination, or pain.

Nor do his residuals of TKA result in ankylosis (either favorable or unfavorable), or nonunion of the tibia and fibula with loose motion, requiring a brace.  Accordingly a rating in excess of 30 percent is not warranted for the residuals under DCs 5256 or 5262 are not warranted.  

Based upon the guidance of the Court in Hart, 21 Vet. App. at 509-510, the Board has considered whether any further staged ratings are appropriate for the right knee TKA.  The Board finds that no staged ratings are warranted in this case for the time period on appeal. 

Under these circumstances, there is no basis to assign an increased rating for the service-connected right knee TKA since expiration of the temporary total rating period effective May 1, 2014.  

Other Considerations

The Board has also considered the Veteran's scar in the evaluation of the service-connected right knee disability.  The March 2010 VA examiner, however, explained that the Veteran's 7-centimeter right knee scar was nontender and non-adherent, and the total area of the scar was not greater than 39 square centimeters (6 square inches).  As such, a separate, compensable rating for the residual scar is not appropriate.  See 38 C.F.R. § 4.118, DCs 7801-7805.

Furthermore, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected right knee disability.  The Veteran's disability is manifested by right knee limitation of motion, pain, and instability both prior to his March 5, 2013 surgery and as of the expiration of the temporary total rating period as of May 1, 2014, all of which are contemplated by the rating criteria.  As noted above, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. 
§ 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted. 38 C.F.R. § 3.321(b)(1).


ORDER

Prior to March 5, 2013, an increased rating of 30 percent, but no higher, for right knee disability of residuals of meniscectomy is allowed, subject to the laws and regulations governing the award of monetary benefits.

Since May 1, 2014, an increased rating in excess of 30 percent for the right knee TKA is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


